Exhibit 10.1
 
Base Contract for Sale and Purchase of Natural Gas
 
This Base Contract is entered into as of the following date: The parties to this
Base Contract are the following:
 

ATMOS ENERGY MARKETING, LLC
and
KENTUCKY USA ENERGY, INC. 13430 Northwest Freeway, Suite 700 Houston, Texas
77040-6091PO Box 3008, 22 Sandlebrook, London, KY 40744  Duns Number: 
83-570-5831    Duns Number:    Contract Number:      Contract Number:     U.S.
Federal Tax ID Number:  75-2879833     U.S. Federal Tax ID Number:              
        Notices: 13430 Northwest Freeway, Suite 700, Houston, Texas
77040-6091 Same as above Attn: Contract Administration   Attn:  Steve Eversole
Phone: (713) 688-7771
Fax: 
(713) 688-1625   Phone: 606-877-8533 
Fax:
                     Confirmations: 13430 Northwest Freeway, Suite 700, Houston,
Texas 77040-6091 Same as above  Attn:  Contract Administration   Attn:    Phone:
(713) 688-7771
Fax:
(713) 688-1625   Phone:    
Fax:
                     Invoices and Payments: 13430 Northwest Freeway, Suite 700,
Houston, Texas 77040-6091 Same as above  Attn:  Gas Accounting    Attn:   
Phone:  (713) 688-7771
Fax: 
(713) 688-8162   Phone:   
Fax:
                     Wire Transfer or ACH Numbers (if applicable): BANK:       
BANK:    ABA:       ABA:     ACCT:         ACCT:    Other Details:       Other
Details:                      

  
This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:
 
Section 1.2
Transaction Procedure
■ Oral (default)
མ Written
Section 7.2
Payment Date
■ 25th Day of Month following Month of delivery (default)
མ _____ Day of Month following Month of delivery
Section 2.5
Confirm Deadline
■ 2 Business Days after receipt (default)
མ _____ Business Days after receipt
Section 7.2
Method of Payment
■ Wire transfer (default)
མ Automated Clearinghouse Credit (ACH)
མ Check
Section 2.6
Confirming Party
■ Seller (default)
མ Buyer
མ       
Section 7.7
Netting
■ Netting applies (default)
མ Netting does not apply
Section 3.2
Performance Obligation
■ Cover Standard (default)
མ Spot Price Standard
Section 10.3.1
Early Termination Damages
■ Early Termination Damages Apply (default)
མ Early Termination Damages Do Not Apply
Note: The following Spot Price Publication applies to both of the immediately
preceding.
Section 10.3.2
Other Agreement Setoffs
■ Other Agreement Setoffs Apply (default)
མ Other Agreement Setoffs Do Not Apply
Section 2.26
Spot Price
Publication
■ Gas Daily Midpoint (default)
མ     
Section 14.5
Choice Of Law
 
             Texas  
Section 6
Taxes
■ Buyer Pays At and After Delivery Point (default)
མ Seller Pays Before and At Delivery Point
Section 14.10
Confidentiality
■ Confidentiality applies (default)
མ Confidentiality does not apply
■ Special Provisions Number of sheets attached: 3
མ
Addendum(s):___________________________________________________________________________________________

 
IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.
 
ATMOS ENERGY MARKETING, LLC
(Party “A”)
 
KENTUCKY USA ENERGY, INC. 
(Party “B”)
     
Party Name
 
Party Name
         
By
 
 
By
  
Name:
    Name:    Title:      Title:   

--------------------------------------------------------------------------------


Exhibit 10.1
 
General Terms and Conditions
Base Contract for Sale and Purchase of Natural Gas
 
PURPOSE AND PROCEDURES
 
These General Terms and Conditions are intended to facilitate purchase and sale
transactions of Gas on a Firm or Interruptible basis. "Buyer" refers to the
party receiving Gas and "Seller" refers to the party delivering Gas. The entire
agreement between the parties shall be the Contract as defined in Section 2.7.
The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.
Oral Transaction Procedure:
The parties will use the following Transaction Confirmation procedure. Any Gas
purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation with the offer and acceptance constituting the agreement
of the parties. The parties shall be legally bound from the time they so agree
to transaction terms and may each rely thereon. Any such transaction shall be
considered a “writing” and to have been “signed”. Notwithstanding the foregoing
sentence, the parties agree that Confirming Party shall, and the other party
may, confirm a telephonic transaction by sending the other party a Transaction
Confirmation by facsimile, EDI or mutually agreeable electronic means within
three Business Days of a transaction covered by this Section 1.2 (Oral
Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point, period of delivery and/or transportation
conditions), which modify or supplement the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 1.3 but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties.
Written Transaction Procedure:
1.2. The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

 
If a sending party's Transaction Confirmation is materially different from the
receiving party's understanding of the agreement referred to in Section 1.2,
such receiving party shall notify the sending party via facsimile, EDI or
mutually agreeable electronic means by the Confirm Deadline, unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party in
writing by the Confirm Deadline constitutes the receiving party's agreement to
the terms of the transaction described in the sending party's Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations. In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.
 
The parties agree that each party may electronically record all telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract. However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.
 
DEFINITIONS
 
The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.
 
“Alternative Damages” shall mean such damages, expressed in dollars or dollars
per MMBtu, as the parties shall agree upon in the Transaction Confirmation, in
the event either Seller or Buyer fails to perform a Firm obligation to deliver
Gas in the case of Seller or to receive Gas in the case of Buyer.
 
"Base Contract" shall mean a contract executed by the parties that incorporates
these General Terms and Conditions by reference; that specifies the agreed
selections of provisions contained herein; and that sets forth other information
required herein and any Special Provisions and addendum(s) as identified on page
one.
 
"British thermal unit" or "Btu" shall mean the International BTU, which is also
called the Btu (IT).
 
"Business Day" shall mean any day except Saturday, Sunday or Federal Reserve
Bank holidays.

--------------------------------------------------------------------------------


Exhibit 10.1
 
"Confirm Deadline" shall mean 5:00 p.m. in the receiving party's time zone on
the second Business Day following the Day a Transaction Confirmation is received
or, if applicable, on the Business Day agreed to by the parties in the Base
Contract; provided, if the Transaction Confirmation is time stamped after 5:00
p.m. in the receiving party's time zone, it shall be deemed received at the
opening of the next Business Day.
 
"Confirming Party" shall mean the party designated in the Base Contract to
prepare and forward Transaction Confirmations to the other party.
 
"Contract" shall mean the legally-binding relationship established by (i) the
Base Contract, (ii) any and all binding Transaction Confirmations and (iii)
where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, any and all transactions that the parties have entered into
through an EDI transmission or by telephone, but that have not been confirmed in
a binding Transaction Confirmation.
 
"Contract Price" shall mean the amount expressed in U.S. Dollars per MMBtu to be
paid by Buyer to Seller for the purchase of Gas as agreed to by the parties in a
transaction.
 
"Contract Quantity" shall mean the quantity of Gas to be delivered and taken as
agreed to by the parties in a transaction.
 
"Cover Standard", as referred to in Section 3.2, shall mean that if there is an
unexcused failure to take or deliver any quantity of Gas pursuant to this
Contract, then the performing party shall use commercially reasonable efforts to
(i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if
elected by Buyer and replacement Gas is not available), or (ii) if Seller is the
performing party, sell Gas, in either case, at a price reasonable for the
delivery or production area, as applicable, consistent with: the amount of
notice provided by the nonperforming party; the immediacy of the Buyer's Gas
consumption needs or Seller's Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.
 
"Credit Support Obligation(s)” shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
an irrevocable standby letter of credit, a margin agreement, a prepayment, a
security interest in an asset, a performance bond, guaranty, or other good and
sufficient security of a continuing nature.
 
"Day" shall mean a period of 24 consecutive hours, coextensive with a "day" as
defined by the Receiving Transporter in a particular transaction.
 
"Delivery Period" shall be the period during which deliveries are to be made as
agreed to by the parties in a transaction.
 
"Delivery Point(s)" shall mean such point(s) as are agreed to by the parties in
a transaction.
 
"EDI" shall mean an electronic data interchange pursuant to an agreement entered
into by the parties, specifically relating to the communication of Transaction
Confirmations under this Contract.
 
"EFP" shall mean the purchase, sale or exchange of natural Gas as the "physical"
side of an exchange for physical transaction involving gas futures contracts.
EFP shall incorporate the meaning and remedies of "Firm", provided that a
party’s excuse for nonperformance of its obligations to deliver or receive Gas
will be governed by the rules of the relevant futures exchange regulated under
the Commodity Exchange Act.
 
"Firm" shall mean that either party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure; provided, however, that during Force Majeure interruptions, the
party invoking Force Majeure may be responsible for any Imbalance Charges as set
forth in Section 4.3 related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by the Transporter.
 
"Gas" shall mean any mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.
 
"Imbalance Charges" shall mean any fees, penalties, costs or charges (in cash or
in kind) assessed by a Transporter for failure to satisfy the Transporter's
balance and/or nomination requirements.
 
"Interruptible" shall mean that either party may interrupt its performance at
any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting party may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by Transporter.
 
"MMBtu" shall mean one million British thermal units, which is equivalent to one
dekatherm.
 
"Month" shall mean the period beginning on the first Day of the calendar month
and ending immediately prior to the commencement of the first Day of the next
calendar month.
 
"Payment Date" shall mean a date, as indicated on the Base Contract, on or
before which payment is due Seller for Gas received by Buyer in the previous
Month.
 
"Receiving Transporter" shall mean the Transporter receiving Gas at a Delivery
Point, or absent such receiving Transporter, the Transporter delivering Gas at a
Delivery Point.
 
"Scheduled Gas" shall mean the quantity of Gas confirmed by Transporter(s) for
movement, transportation or management.
 
"Spot Price " as referred to in Section 3.2 shall mean the price listed in the
publication indicated on the Base Contract, under the listing applicable to the
geographic location closest in proximity to the Delivery Point(s) for the
relevant Day; provided, if there is no single price published for such location
for such Day, but there is published a range of prices, then the Spot Price
shall be the average of such high and low prices. If no price or range of prices
is published for such Day, then the Spot Price shall be the average of the
following: (i) the price (determined as stated above) for the first Day for
which a price or range of prices is published that next precedes the relevant
Day; and (ii) the price (determined as stated above) for the first Day for which
a price or range of prices is published that next follows the relevant Day.

--------------------------------------------------------------------------------


Exhibit 10.1
 
"Transaction Confirmation" shall mean a document, similar to the form of Exhibit
A, setting forth the terms of a transaction formed pursuant to Section 1 for a
particular Delivery Period.
 
“Termination Option” shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for
a designated number of days during a period as specified on the applicable
Transaction Confirmation.
 
"Transporter(s)" shall mean all Gas gathering or pipeline companies, or local
distribution companies, acting in the capacity of a transporter, transporting
Gas for Seller or Buyer upstream or downstream, respectively, of the Delivery
Point pursuant to a particular transaction.
 
PERFORMANCE OBLIGATION
 
Seller agrees to sell and deliver, and Buyer agrees to receive and purchase, the
Contract Quantity for a particular transaction in accordance with the terms of
the Contract. Sales and purchases will be on a Firm or Interruptible basis, as
agreed to by the parties in a transaction.
The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract.
Cover Standard:
The sole and exclusive remedy of the parties in the event of a breach of a Firm
obligation to deliver or receive Gas shall be recovery of the following: (i) in
the event of a breach by Seller on any Day(s), payment by Seller to Buyer in an
amount equal to the positive difference, if any, between the purchase price paid
by Buyer utilizing the Cover Standard and the Contract Price, adjusted for
commercially reasonable differences in transportation costs to or from the
Delivery Point(s), multiplied by the difference between the Contract Quantity
and the quantity actually delivered by Seller for such Day(s); or (ii) in the
event of a breach by Buyer on any Day(s), payment by Buyer to Seller in the
amount equal to the positive difference, if any, between the Contract Price and
the price received by Seller utilizing the Cover Standard for the resale of such
Gas, adjusted for commercially reasonable differences in transportation costs to
or from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually taken by Buyer for such Day(s); or (iii) in
the event that Buyer has used commercially reasonable efforts to replace the Gas
or Seller has used commercially reasonable efforts to sell the Gas to a third
party, and no such replacement or sale is available, then the sole and exclusive
remedy of the performing party shall be any unfavorable difference between the
Contract Price and the Spot Price, adjusted for such transportation to the
applicable Delivery Point, multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller and received by Buyer for
such Day(s). Imbalance Charges shall not be recovered under this Section 3.2,
but Seller and/or Buyer shall be responsible for Imbalance Charges, if any, as
provided in Section 4.3. The amount of such unfavorable difference shall be
payable five Business Days after presentation of the performing party’s invoice,
which shall set forth the basis upon which such amount was calculated.
Spot Price Standard:
3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seller and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller in an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Seller and
received by Buyer for such Day(s), multiplied by the positive difference, if
any, obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party’s invoice, which shall
set forth the basis upon which such amount was calculated.

 
Notwithstanding Section 3.2, the parties may agree to Alternative Damages in a
Transaction Confirmation executed in writing by both parties.
 
In addition to Sections 3.2 and 3.3, the parties may provide for a Termination
Option in a Transaction Confirmation executed in writing by both parties. The
Transaction Confirmation containing the Termination Option will designate the
length of nonperformance triggering the Termination Option and the procedures
for exercise thereof, how damages for nonperformance will be compensated, and
how liquidation costs will be calculated.
 
TRANSPORTATION, NOMINATIONS, AND IMBALANCES
 
Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).
 
The parties shall coordinate their nomination activities, giving sufficient time
to meet the deadlines of the affected Transporter(s). Each party shall give the
other party timely prior Notice, sufficient to meet the requirements of all
Transporter(s) involved in the transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Point(s) are greater or lesser than the Scheduled
Gas, such party shall promptly notify the other party.
 
The parties shall use commercially reasonable efforts to avoid imposition of any
Imbalance Charges. If Buyer or Seller receives an invoice from a Transporter
that includes Imbalance Charges, the parties shall determine the validity as
well as the cause of such Imbalance Charges. If the Imbalance Charges were
incurred as a result of Buyer’s receipt of quantities of Gas greater than or
less than the Scheduled Gas, then Buyer shall pay for such Imbalance Charges or
reimburse Seller for such Imbalance Charges paid by Seller. If the Imbalance
Charges were incurred as a result of Seller’s delivery of quantities of Gas
greater than or less than the Scheduled Gas, then Seller shall pay for such
Imbalance Charges or reimburse Buyer for such Imbalance Charges paid by Buyer.
 
QUALITY AND MEASUREMENT
 
All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.
 

--------------------------------------------------------------------------------


Exhibit 10.1
 
TAXES
The parties have selected either “Buyer Pays At and After Delivery Point” or
“Seller Pays Before and At Delivery Point” as indicated on the Base Contract.
Buyer Pays At and After Delivery Point:
Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s). If a party is required to remit or pay Taxes
that are the other party’s responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes. Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.
Seller Pays Before and At Delivery Point:
Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party’s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

 
BILLING, PAYMENT, AND AUDIT
 
Seller shall invoice Buyer for Gas delivered and received in the preceding Month
and for any other applicable charges, providing supporting documentation
acceptable in industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing will be prepared
based on the quantity of Scheduled Gas. The invoiced quantity will then be
adjusted to the actual quantity on the following Month's billing or as soon
thereafter as actual delivery information is available.
 
Buyer shall remit the amount due under Section 7.1 in the manner specified in
the Base Contract, in immediately available funds, on or before the later of the
Payment Date or 10 Days after receipt of the invoice by Buyer; provided that if
the Payment Date is not a Business Day, payment is due on the next Business Day
following that date. In the event any payments are due Buyer hereunder, payment
to Buyer shall be made in accordance with this Section 7.2.
 
In the event payments become due pursuant to Sections 3.2 or 3.3, the performing
party may submit an invoice to the nonperforming party for an accelerated
payment setting forth the basis upon which the invoiced amount was calculated.
Payment from the nonperforming party will be due five Business Days after
receipt of invoice.
 
If the invoiced party, in good faith, disputes the amount of any such invoice or
any part thereof, such invoiced party will pay such amount as it concedes to be
correct; provided, however, if the invoiced party disputes the amount due, it
must provide supporting documentation acceptable in industry practice to support
the amount paid or disputed. In the event the parties are unable to resolve such
dispute, either party may pursue any remedy available at law or in equity to
enforce its rights pursuant to this Section.
 
If the invoiced party fails to remit the full amount payable when due, interest
on the unpaid portion shall accrue from the date due until the date of payment
at a rate equal to the lower of (i) the then-effective prime rate of interest
published under "Money Rates" by The Wall Street Journal, plus two percent per
annum; or (ii) the maximum applicable lawful interest rate.
 
A party shall have the right, at its own expense, upon reasonable Notice and at
reasonable times, to examine and audit and to obtain copies of the relevant
portion of the books, records, and telephone recordings of the other party only
to the extent reasonably necessary to verify the accuracy of any statement,
charge, payment, or computation made under the Contract. This right to examine,
audit, and to obtain copies shall not be available with respect to proprietary
information not directly relevant to transactions under this Contract. All
invoices and billings shall be conclusively presumed final and accurate and all
associated claims for under- or overpayments shall be deemed waived unless such
invoices or billings are objected to in writing, with adequate explanation
and/or documentation, within two years after the Month of Gas delivery. All
retroactive adjustments under Section 7 shall be paid in full by the party owing
payment within 30 Days of Notice and substantiation of such inaccuracy.
 
Unless the parties have elected on the Base Contract not to make this Section
7.7 applicable to this Contract, the parties shall net all undisputed amounts
due and owing, and/or past due, arising under the Contract such that the party
owing the greater amount shall make a single payment of the net amount to the
other party in accordance with Section 7; provided that no payment required to
be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.
 
TITLE, WARRANTY, AND INDEMNITY
 
Unless otherwise specifically agreed, title to the Gas shall pass from Seller to
Buyer at the Delivery Point(s). Seller shall have responsibility for and assume
any liability with respect to the Gas prior to its delivery to Buyer at the
specified Delivery Point(s). Buyer shall have responsibility for and any
liability with respect to said Gas after its delivery to Buyer at the Delivery
Point(s).
 
Seller warrants that it will have the right to convey and will transfer good and
merchantable title to all Gas sold hereunder and delivered by it to Buyer, free
and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED IN THIS
SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR
PURPOSE, ARE DISCLAIMED.
 

--------------------------------------------------------------------------------


Exhibit 10.1
 
Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including reasonable attorneys' fees and costs of court
("Claims"), from any and all persons, arising from or out of claims of title,
personal injury or property damage from said Gas or other charges thereon which
attach before title passes to Buyer. Buyer agrees to indemnify Seller and save
it harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.
 
Notwithstanding the other provisions of this Section 8, as between Seller and
Buyer, Seller will be liable for all Claims to the extent that such arise from
the failure of Gas delivered by Seller to meet the quality requirements of
Section 5.
 
NOTICES
 
All Transaction Confirmations, invoices, payments and other communications made
pursuant to the Base Contract ("Notices") shall be made to the addresses
specified in writing by the respective parties from time to time.
 
All Notices required hereunder may be sent by facsimile or mutually acceptable
electronic means, a nationally recognized overnight courier service, first class
mail or hand delivered.
 
Notice shall be given when received on a Business Day by the addressee. In the
absence of proof of the actual receipt date, the following presumptions will
apply. Notices sent by facsimile shall be deemed to have been received upon the
sending party's receipt of its facsimile machine's confirmation of successful
transmission. If the day on which such facsimile is received is not a Business
Day or is after five p.m. on a Business Day, then such facsimile shall be deemed
to have been received on the next following Business Day. Notice by overnight
mail or courier shall be deemed to have been received on the next Business Day
after it was sent or such earlier time as is confirmed by the receiving party.
Notice via first class mail shall be considered delivered five Business Days
after mailing.
 
FINANCIAL RESPONSIBILITY
 
If either party (“X”) has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party (“Y”) (including, without limitation, the occurrence of a
material change in the creditworthiness of Y), X may demand Adequate Assurance
of Performance. “Adequate Assurance of Performance” shall mean sufficient
security in the form, amount and for the term reasonably acceptable to X,
including, but not limited to, a standby irrevocable letter of credit, a
prepayment, a security interest in an asset or a performance bond or guaranty
(including the issuer of any such security).
 
In the event (each an "Event of Default") either party (the "Defaulting Party")
or its guarantor shall: (i) make an assignment or any general arrangement for
the benefit of creditors; (ii) file a petition or otherwise commence, authorize,
or acquiesce in the commencement of a proceeding or case under any bankruptcy or
similar law for the protection of creditors or have such petition filed or
proceeding commenced against it; (iii) otherwise become bankrupt or insolvent
(however evidenced); (iv) be unable to pay its debts as they fall due; (v) have
a receiver, provisional liquidator, conservator, custodian, trustee or other
similar official appointed with respect to it or substantially all of its
assets; (vi) fail to perform any obligation to the other party with respect to
any Credit Support Obligations relating to the Contract; (vii) fail to give
Adequate Assurance of Performance under Section 10.1 within 48 hours but at
least one Business Day of a written request by the other party; or (viii) not
have paid any amount due the other party hereunder on or before the second
Business Day following written Notice that such payment is due; then the other
party (the "Non-Defaulting Party") shall have the right, at its sole election,
to immediately withhold and/or suspend deliveries or payments upon Notice and/or
to terminate and liquidate the transactions under the Contract, in the manner
provided in Section 10.3, in addition to any and all other remedies available
hereunder.
 
If an Event of Default has occurred and is continuing, the Non-Defaulting Party
shall have the right, by Notice to the Defaulting Party, to designate a Day, no
earlier than the Day such Notice is given and no later than 20 Days after such
Notice is given, as an early termination date (the “Early Termination Date”) for
the liquidation and termination pursuant to Section 10.3.1 of all transactions
under the Contract, each a “Terminated Transaction”. On the Early Termination
Date, all transactions will terminate, other than those transactions, if any,
that may not be liquidated and terminated under applicable law or that are, in
the reasonable opinion of the Non-Defaulting Party, commercially impracticable
to liquidate and terminate (“Excluded Transactions”), which Excluded
Transactions must be liquidated and terminated as soon thereafter as is
reasonably practicable, and upon termination shall be a Terminated Transaction
and be valued consistent with Section 10.3.1 below. With respect to each
Excluded Transaction, its actual termination date shall be the Early Termination
Date for purposes of Section 10.3.1.
 

--------------------------------------------------------------------------------


Exhibit 10.1
 
The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.
Early Termination Damages Apply:
As of the Early Termination Date, the Non-Defaulting Party shall determine, in
good faith and in a commercially reasonable manner, (i) the amount owed (whether
or not then due) by each party with respect to all Gas delivered and received
between the parties under Terminated Transactions and Excluded Transactions on
and before the Early Termination Date and all other applicable charges relating
to such deliveries and receipts (including without limitation any amounts owed
under Section 3.2), for which payment has not yet been made by the party that
owes such payment under this Contract and (ii) the Market Value, as defined
below, of each Terminated Transaction. The Non-Defaulting Party shall (x)
liquidate and accelerate each Terminated Transaction at its Market Value, so
that each amount equal to the difference between such Market Value and the
Contract Value, as defined below, of such Terminated Transaction(s) shall be due
to the Buyer under the Terminated Transaction(s) if such Market Value exceeds
the Contract Value and to the Seller if the opposite is the case; and (y) where
appropriate, discount each amount then due under clause (x) above to present
value in a commercially reasonable manner as of the Early Termination Date (to
take account of the period between the date of liquidation and the date on which
such amount would have otherwise been due pursuant to the relevant Terminated
Transactions).
 
For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner. To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs. A party shall not be
required to enter into a replacement transaction(s) in order to determine the
Market Value. Any extension(s) of the term of a transaction to which parties are
not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.
Early Termination Damages Do Not Apply:
10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.
The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract.
Other Agreement Setoffs Apply:
The Non-Defaulting Party shall net or aggregate, as appropriate, any and all
amounts owing between the parties under Section 10.3.1, so that all such amounts
are netted or aggregated to a single liquidated amount payable by one party to
the other (the “Net Settlement Amount”). At its sole option and without prior
Notice to the Defaulting Party, the Non-Defaulting Party may setoff (i) any Net
Settlement Amount owed to the Non-Defaulting Party against any margin or other
collateral held by it in connection with any Credit Support Obligation relating
to the Contract; or (ii) any Net Settlement Amount payable to the Defaulting
Party against any amount(s) payable by the Defaulting Party to the
Non-Defaulting Party under any other agreement or arrangement between the
parties.
Other Agreement Setoffs Do Not Apply:
10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the “Net Settlement Amount”). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff any
Net Settlement Amount owed to the Non-Defaulting Party against any margin or
other collateral held by it in connection with any Credit Support Obligation
relating to the Contract.

 
If any obligation that is to be included in any netting, aggregation or setoff
pursuant to Section 10.3.2 is unascertained, the Non-Defaulting Party may in
good faith estimate that obligation and net, aggregate or setoff, as applicable,
in respect of the estimate, subject to the Non-Defaulting Party accounting to
the Defaulting Party when the obligation is ascertained. Any amount not then due
which is included in any netting, aggregation or setoff pursuant to Section
10.3.2 shall be discounted to net present value in a commercially reasonable
manner determined by the Non-Defaulting Party.
 
As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid by the close of business on the second Business
Day following such Notice, which date shall not be earlier than the Early
Termination Date. Interest on any unpaid portion of the Net Settlement Amount
shall accrue from the date due until the date of payment at a rate equal to the
lower of (i) the then-effective prime rate of interest published under "Money
Rates" by The Wall Street Journal, plus two percent per annum; or (ii) the
maximum applicable lawful interest rate.

--------------------------------------------------------------------------------


Exhibit 10.1
 
The parties agree that the transactions hereunder constitute a "forward
contract" within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each "forward contract merchants" within the meaning of the
United States Bankruptcy Code.
 
The Non-Defaulting Party's remedies under this Section 10 are the sole and
exclusive remedies of the Non-Defaulting Party with respect to the occurrence of
any Early Termination Date. Each party reserves to itself all other rights,
setoffs, counterclaims and other defenses that it is or may be entitled to
arising from the Contract.
 
With respect to this Section 10, if the parties have executed a separate netting
agreement with close-out netting provisions, the terms and conditions therein
shall prevail to the extent inconsistent herewith.
 
FORCE MAJEURE
 
Except with regard to a party's obligation to make payment(s) due under Section
7, Section 10.4, and Imbalance Charges under Section 4, neither party shall be
liable to the other for failure to perform a Firm obligation, to the extent such
failure was caused by Force Majeure. The term "Force Majeure" as employed herein
means any cause not reasonably within the control of the party claiming
suspension, as further defined in Section 11.2.
 
Force Majeure shall include, but not be limited to, the following: (i) physical
events such as acts of God, landslides, lightning, earthquakes, fires, storms or
storm warnings, such as hurricanes, which result in evacuation of the affected
area, floods, washouts, explosions, breakage or accident or necessity of repairs
to machinery or equipment or lines of pipe; (ii) weather related events
affecting an entire geographic region, such as low temperatures which cause
freezing or failure of wells or lines of pipe; (iii) interruption and/or
curtailment of Firm transportation and/or storage by Transporters; (iv) acts of
others such as strikes, lockouts or other industrial disturbances, riots,
sabotage, insurrections or wars; and (v) governmental actions such as necessity
for compliance with any court order, law, statute, ordinance, regulation, or
policy having the effect of law promulgated by a governmental authority having
jurisdiction. Seller and Buyer shall make reasonable efforts to avoid the
adverse impacts of a Force Majeure and to resolve the event or occurrence once
it has occurred in order to resume performance.
 
Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or
(iii) economic hardship, to include, without limitation, Seller’s ability to
sell Gas at a higher or more advantageous price than the Contract Price, Buyer’s
ability to purchase Gas at a lower or more advantageous price than the Contract
Price, or a regulatory agency disallowing, in whole or in part, the pass through
of costs resulting from this Agreement; (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in Section
11.2. The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.
 
Notwithstanding anything to the contrary herein, the parties agree that the
settlement of strikes, lockouts or other industrial disturbances shall be within
the sole discretion of the party experiencing such disturbance.
 
The party whose performance is prevented by Force Majeure must provide Notice to
the other party. Initial Notice may be given orally; however, written Notice
with reasonably full particulars of the event or occurrence is required as soon
as reasonably possible. Upon providing written Notice of Force Majeure to the
other party, the affected party will be relieved of its obligation, from the
onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.
 
Notwithstanding Sections 11.2 and 11.3, the parties may agree to alternative
Force Majeure provisions in a Transaction Confirmation executed in writing by
both parties.
 
TERM
 
This Contract may be terminated on 30 Day’s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6 and Section 10, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.
 
LIMITATIONS
 
FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED
ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES
REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN
ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE
A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

--------------------------------------------------------------------------------


Exhibit 10.1
 
MISCELLANEOUS
 
This Contract shall be binding upon and inure to the benefit of the successors,
assigns, personal representatives, and heirs of the respective parties hereto,
and the covenants, conditions, rights and obligations of this Contract shall run
for the full term of this Contract. No assignment of this Contract, in whole or
in part, will be made without the prior written consent of the non-assigning
party (and shall not relieve the assigning party from liability hereunder),
which consent will not be unreasonably withheld or delayed; provided, either
party may (i) transfer, sell, pledge, encumber, or assign this Contract or the
accounts, revenues, or proceeds hereof in connection with any financing or other
financial arrangements, or (ii) transfer its interest to any parent or affiliate
by assignment, merger or otherwise without the prior approval of the other
party. Upon any such assignment, transfer and assumption, the transferor shall
remain principally liable for and shall not be relieved of or discharged from
any obligations hereunder.
 
If any provision in this Contract is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.
 
No waiver of any breach of this Contract shall be held to be a waiver of any
other or subsequent breach.
 
This Contract sets forth all understandings between the parties respecting each
transaction subject hereto, and any prior contracts, understandings and
representations, whether oral or written, relating to such transactions are
merged into and superseded by this Contract and any effective transaction(s).
This Contract may be amended only by a writing executed by both parties.
 
The interpretation and performance of this Contract shall be governed by the
laws of the jurisdiction as indicated on the Base Contract, excluding, however,
any conflict of laws rule which would apply the law of another jurisdiction.
 
This Contract and all provisions herein will be subject to all applicable and
valid statutes, rules, orders and regulations of any governmental authority
having jurisdiction over the parties, their facilities, or Gas supply, this
Contract or transaction or any provisions thereof.
 
There is no third party beneficiary to this Contract.
 
Each party to this Contract represents and warrants that it has full and
complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.
 
The headings and subheadings contained in this Contract are used solely for
convenience and do not constitute a part of this Contract between the parties
and shall not be used to construe or interpret the provisions of this Contract.
 
Unless the parties have elected on the Base Contract not to make this Section
14.10 applicable to this Contract, neither party shall disclose directly or
indirectly without the prior written consent of the other party the terms of any
transaction to a third party (other than the employees, lenders, royalty owners,
counsel, accountants and other agents of the party, or prospective purchasers of
all or substantially all of a party’s assets or of any rights under this
Contract, provided such persons shall have agreed to keep such terms
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract , (iii) to the extent necessary to implement any transaction,
or (iv) to the extent such information is delivered to such third party for the
sole purpose of calculating a published index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to Section
13, the parties shall be entitled to all remedies available at law or in equity
to enforce, or seek relief in connection with this confidentiality obligation.
The terms of any transaction hereunder shall be kept confidential by the parties
hereto for one year from the expiration of the transaction.
 
In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.
 
14.11 The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.
 
 
DISCLAIMER:  The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. Further, NAESB does not mandate the use of this Contract by
any party. NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB'S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

--------------------------------------------------------------------------------


Exhibit 10.1
 
TRANSACTION CONFIRMATION
FOR IMMEDIATE DELIVERY
 
 
SAMPLE DOCUMENT
 
 
Letterhead/Logo
 
 
Date: ____________________, _____ Transaction
Confirmation #: ______________
 
This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated  ______________________. The terms of this Transaction Confirmation
are binding unless disputed in writing within 2 Business Days of receipt unless
otherwise specified in the Base Contract.
 
SELLER:
_______________________________________________
_______________________________________________
_______________________________________________
Attn: ___________________________________________
Phone: _________________________________________
Fax: ___________________________________________
Base Contract No. ________________________________
Transporter: _____________________________________
Transporter Contract Number: _______________________
 
BUYER:
_______________________________________________
_______________________________________________
_______________________________________________
Attn: ___________________________________________
Phone: _________________________________________
Fax: ___________________________________________
Base Contract No. ________________________________
Transporter: _____________________________________
Transporter Contract Number: _______________________
 
Contract Price: $_____/MMBtu or
______________________________________________________________________
 
Delivery Period:  Begin:                       ,         
                               End::                       ,             
 
Performance Obligation and Contract Quantity: (Select One)
 
Firm (Fixed Quantity):                        Firm (Variable
Quantity):                                                        Interruptible:
______MMBtus/day                             ______MMBtus/day
Minimum                                               Up to             
MMBtus/day
མ EFP                                                     ______MMBtus/day
Maximum
                                                                    subject to
Section 4.2. at election of
                                                                    མ Buyer or ྑ
Seller
Delivery Point(s): ________________________
(If a pooling point is used, list a specific geographic and pipeline location):
 
Special Conditions:
SAMPLE DOCUMENT
 
 
 
Seller:                           SAMPLE DOCUMENT                               
 
By:                                                                                                        
 
Title:                                                                                                     
 
Date:                                                                                                    
 
Buyer:                          SAMPLE DOCUMENT                              
 
By:                                                                                                        
 
Title:                                                                                                     
 
Date:                                                                                                     

 

--------------------------------------------------------------------------------


Exhibit 10.1
 
SPECIAL PROVISIONS TO THE NAESB BASE CONTRACT
FOR SALE AND PURCHASE OF NATURAL GAS
DATED SEPTEMBER 1, 2008
BETWEEN
ATMOS ENERGY MARKETING, LLC
AND
KENTUCKY USA ENERGY CORP.


If the terms of these Special Provisions and the other terms of the Base
Contract conflict, the terms of these Special Provisions shall govern. Any
definitions used in the Base Contract, unless otherwise defined in these Special
Provisions, shall have the same meaning in these Special Provisions.
Any reference to a Section in these Special Provisions refers to the same
Section of the General Terms and Conditions to the Base Contract.
 
Section 1. Purposes and Procedures
 
Section 1.2 shall be amended by adding the following sentence after the last
sentence of the Section:
 
“Notwithstanding the provisions of this Section 1.2, the parties agree that for
transactions having a Delivery Period for less than one (1) Month’s duration,
the Confirming Party shall not be obligated to issue a Transaction
Confirmation.”
 
Section 2. Definitions
 
Section 2.11 is amended by deleting the section in its entirety and replacing it
with the following:
 
2.11 “Credit Support Obligation(s)” shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
accelerated payment, a prepayment, an irrevocable standby letter of credit, a
margin agreement, guaranty, deposit or other mutually acceptable form of
security, consideration or adequate assurance of performance.”
 
Section 2.28 is amended by deleting the section in its entirety and replacing it
with the following:
 
2.28 “Termination Option” shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive and make full and timely
payment for Gas in the case of Buyer for a designated number of days during a
period as specified on the applicable Transaction Confirmation.”
 
Section 8. Title, Warranty and Indemnity
 
Section 8.3 is hereby amended by adding the following sentence to the end of
this paragraph:


“Neither party shall be obligated to indemnify, defend, or hold the other party
harmless to the extent any liability, suit, action, damage, loss or expense
arises out of or in connection with any intentional act, negligent act or
failure to act on the part of the other party, its officers, agents, or
employees.”
 
Section 10. Financial Responsibility


Section 10.1 is hereby amended by deleting everything after “may demand” on line
3 and replacing with:


“one or more Credit Support Obligations to provide adequate assurance of Y’s
performance.”



--------------------------------------------------------------------------------


Exhibit 10.1
 
The clause identified as (iv) in Section 10.2, shall be deleted and replaced by
the following:


“(iv) be unable to pay its debts as they fall due at any time or become
insolvent or experience an adverse change in financial condition prior to the
closing of a case arising under Title 11 of the United States Code;”


The clause identified as (vii) in Section 10.2, shall be deleted and replaced by
the following:


“(viix) fail to provide the additional Credit Support Obligation required under
Section 10.1 within at least two Business Days of a written request by the other
party; or”


Section 10.5 is amended by deleting the section in its entirety and replacing it
with the following:


"Bankruptcy Matters.



(a)     
Each party acknowledges and agrees that (i) the Contract and all transaction(s),
both together and separately, constitute "forward contracts" within the meaning
of Title 11 of the United States Code (the "Bankruptcy Code"); (ii) each Party
is a “forward contract merchant” within the meaning of the Bankruptcy Code with
respect to the Contract and any transactions thereunder; (iii) all payments made
or to be made by one party to the other party, and/or credits, offsets,
liquidation of collateral, drawdowns, or any other similar settlement of the
transactions and Credit Support Obligations pursuant to this Contract, of
whatever nature or character, physical or financial, constitute "settlement
payments" within the meaning of the Bankruptcy Code; (iv) all transfers,
directly or indirectly, by one party to the other party arising under or related
to Section 10.1 of this Contract constitute "margin payments" within the meaning
of the Bankruptcy Code; and (v) each party’s rights under Sections 10.2, 10.3
and 10.4 of this Contract constitutes a “contractual right to liquidate,
accelerate, offset and/or terminate” the transactions within the meaning of the
Bankruptcy Code.




(b)     
Each party acknowledges and agrees that, for purposes of this Contract, the
other party is not a "utility" as such term is used in Section 366 of the
Bankruptcy Code.

   

(c)     
Each party acknowledges and agrees that upon an Event of Default, the
Non-Defaulting Party may terminate the Contract and transactions, and all
obligations, including Credit Support Obligations, arising under or related to
the Contract and transactions, of whatever nature or character, financial,
physical or otherwise, may be liquidated, accelerated and settled at the option
of the Non-Defaulting Party pursuant to the terms of this Contract and
applicable state law and, if a case is initiated under the Bankruptcy Code, such
termination shall occur pursuant to the provisions in the Bankruptcy Code
applicable to “forward contracts”. In that regard, unless the parties have
entered into a separate master netting agreement covering all transactions, this
Contract shall constitute a “master netting agreement” under the applicable
provisions of the Bankruptcy Code, including, without limitation, Section 561
thereof.”

 

--------------------------------------------------------------------------------


Exhibit 10.1
 
Section 11. Force Majeure


The following shall be added to Section 11, Force Majeure, as Section 11.7
 

11.7
In the event that the party whose performance is prevented by Force Majeure is
unable to make or accept delivery of Gas, as applicable, pursuant to the
Contract, or pursuant to a modified delivery schedule acceptable to the
non-affected party, then such non-affected party shall also be relieved of its
obligation, from the onset of the Force Majeure event, to make or accept
delivery of Gas, as applicable.

 
Section 14. Miscellaneous
 
Section 14.4 is amended by deleting the section in its entirety and replacing it
with the following:


“The parties agree that this Contract shall supersede and replace all prior
agreements between the parties hereto with respect to the purchase and sale of
natural gas and that all transactions under any such prior agreements are,
effective as of the date of this Contract, now governed solely by the terms of
this Contract and shall be transactions hereunder and a part of the single
integrated agreement between the parties. This Contract may be amended only by a
writing executed by both parties.”
 
The following shall be added to Section 14, Miscellaneous, as Paragraph 14.12



14.12
The parties do hereby represent and warrant that the General Terms and
Conditions of the Base Contract have not been modified, altered, or amended in
any respect except for these Special Provisions which are attached to and made a
part of the Base Contract.


 
Atmos Energy Marketing, LLC
 
Kentucky USA Energy Corp.
         
By:
     
By:
            
Name:
    
Name:
            
Title:
    
Title:
            
Date:
    
Date:
  

 

--------------------------------------------------------------------------------

